DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 6/9/2022.
Claims 1, 3, 5, 8, 10, 11, 13-14, 16, and 18 are amended.
Claims 1-19 are pending. 
Claims 1-5, 7, 10-15, and 17 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 3/21/2022 and 5/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because FIG. 3 does not include the following reference sign mentioned in the description: 24 for L2 cache 24 (see, e.g., paragraph 0164 of the originally-filed specification of the disclosure).  Additionally, paragraph 0164 of the originally-filed specification of the disclosure mentions "L2 cache slice 30;" however, the component corresponding to reference numeral 30 is labelled "L2."  The Examiner is therefore uncertain if the component labelled "L2" with reference numeral 30 is intended to refer to "L2 cache slice 30" or is an unlabeled component that is a shorthand-abbreviation for "L2 cache 24" mentioned in paragraph 0164 of the originally-filed specification of the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for amending the claims to cure the rejections of claims 1-19 under 35 U.S.C. §112(b) made in the non-final Office action dated 3/9/2022 and therefore respectfully withdraws the rejection of claims 1-19 under 35 U.S.C. §112(b) made therein.

Claim Rejections - 35 USC § 101
The Examiner thanks Applicant for amending claim 10 to recite "[a] non-transitory computer readable storage medium" and therefore respectfully withdraws the rejection of claim 10 under 35 U.S.C. §101 made in the non-final Office action dated 3/9/2022. 

Claim Rejections - 35 USC § 103
Claims 1-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,996,471 ("Saidi") in view of U.S. Patent No. 5,247,638 ("O'Brien").
As per claim 1, Saidi substantially teaches a method of operating a data processing system (Saidi, Abstract), the data processing system comprising:
a data processing system, the data processing system comprising: a processor; a memory system; and a cache system configured to transfer data stored in the memory system to the processor for use by the processor when performing data processing operations and to transfer data from the processor to the memory system, the cache system comprising a cache configured to receive data from the memory system and to provide data to the processor for use when performing data processing operations and to receive data from the processor for sending to the memory system, the cache comprising a plurality of cache lines each able to store a respective data entry; the method comprising: when a block of data that is stored in the memory system is to be loaded into the cache, the block of data having a set of associated metadata: storing the block of data into a group of one or more cache lines of the cache; and providing the metadata for the block of data as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the block of data is stored: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a cache is "…memory holding recently accessed data, designed to speed up subsequent access to the same data."  In addition, data read from or written to main memory (e.g., backing storage device 306) is also saved in cache for future accesses.  The Examiner notes that data access operations in the system of Saidi are performed by CPU/cache 302, which means that CPU/cache 302 performs data processing operations and means that the system of Saidi is a data processing system.  The Examiner further notes that the tag array and data array of a cache of Saidi may be divided into separate entities in which portions of the data array of the cache are divided into lines of cache while portions of the tag array are stored in a different region; this means that tag information (i.e., metadata) about data stored in the data array may be stored as separate, side band data from data of the data array.  Since cache by definition stores data for use by a processor by loading data from slower storage into lines of faster cache, and tag information about lines of cache may be stored separately from cached data, the system of Saidi stores data to lines of cache and metadata about the lines of cache to a separate region.  Saidi therefore substantially teaches a data processing system, the data processing system comprising: a processor; a memory system; and a cache system configured to transfer data stored in the memory system to the processor for use by the processor when performing data processing operations and to transfer data from the processor to the memory system, the cache system comprising a cache configured to receive data from the memory system and to provide data to the processor for use when performing data processing operations and to receive data from the processor for sending to the memory system, the cache comprising a plurality of cache lines each able to store a respective data entry; the method comprising: when a block of data that is stored in the memory system is to be loaded into the cache, the block of data having a set of associated metadata: storing the block of data into a group of one or more cache lines of the cache; and providing the metadata for the block of data as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the block of data is stored).
Saidi does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, O'Brien teaches apparatus for compressing data in a dynamically mapped virtual data storage subsystem.
As per claim 1, O'Brien particularly teaches:
a block of data that is stored in the memory system in a compressed form, the compressed block of data having a set of associated compression metadata: and providing the compression metadata for the block of data: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches a block of data that is stored in the memory system in a compressed form, the compressed block of data having a set of associated compression metadata: and providing the compression metadata for the block of data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of O'Brien and Saidi before them before the instant application was effectively filed, to modify the invention of Saidi to include the principles of O'Brien of creating metadata along with compressed data to allow decompression of the compressed data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase effective system storage capacity by implementing a technique for data compaction and compression that is operationally independent from the processor while performing as if it were operationally dependent disk subsystem (O'Brien, Abstract).
As per claim 2, the rejection of claim 1 is incorporated, and Saidi further substantially teaches:
wherein the metadata for the block of data is provided as separate side band data associated with the first cache line of the group of cache lines in which the block of data is stored: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a cache is "…memory holding recently accessed data, designed to speed up subsequent access to the same data."  In addition, data read from or written to main memory (e.g., backing storage device 306) is also saved in cache for future accesses.  The Examiner notes that data access operations in the system of Saidi are performed by CPU/cache 302, which means that CPU/cache 302 performs data processing operations and means that the system of Saidi is a data processing system.  The Examiner further notes that the tag array and data array of a cache of Saidi may be divided into separate entities in which portions of the data array of the cache are divided into lines of cache while portions of the tag array are stored in a different region; this means that tag information (i.e., metadata) about data stored in the data array may be stored as separate, side band data from data of the data array.  Since cache by definition stores data for use by a processor by loading data from slower storage into lines of faster cache, and tag information about lines of cache may be stored separately from cached data, the system of Saidi stores data to lines of cache and metadata about the lines of cache to a separate region.  Saidi therefore substantially teaches wherein the metadata for the block of data is provided as separate side band data associated with the first cache line of the group of cache lines in which the block of data is stored).
As per claim 2, O'Brien particularly teaches:
the compression metadata: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches the compression metadata).
As per claim 3, the rejection of claim 1 is incorporated, and Saidi further substantially teaches comprising:
loading a plurality of blocks of data from the memory system into the cache, wherein each block of data of the plurality of blocks of data is stored into a respective group of one or more cache lines of the cache, and the respective metadata for each block of data is provided as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the respective block of data is stored: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a cache is "…memory holding recently accessed data, designed to speed up subsequent access to the same data."  In addition, data read from or written to main memory (e.g., backing storage device 306) is also saved in cache for future accesses.  The Examiner notes that data access operations in the system of Saidi are performed by CPU/cache 302, which means that CPU/cache 302 performs data processing operations and means that the system of Saidi is a data processing system.  The Examiner further notes that the tag array and data array of a cache of Saidi may be divided into separate entities in which portions of the data array of the cache are divided into lines of cache while portions of the tag array are stored in a different region; this means that tag information (i.e., metadata) about data stored in the data array may be stored as separate, side band data from data of the data array.  Since cache by definition stores data for use by a processor by loading data from slower storage into lines of faster cache, and tag information about lines of cache may be stored separately from cached data, the system of Saidi stores data to lines of cache and metadata about the lines of cache to a separate region.  Saidi therefore substantially teaches loading a plurality of blocks of data from the memory system into the cache, wherein each block of data of the plurality of blocks of data is stored into a respective group of one or more cache lines of the cache, and the respective metadata for each block of data is provided as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the respective block of data is stored).
O'Brien further particularly teaches:
compressed blocks of data: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches compressed blocks of data);
the respective compression metadata for each block: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches the respective compression metadata for each block).
As per claim 4, the rejection of claim 3 is incorporated, and Saidi further substantially teaches:
wherein the plurality of blocks of data correspond to a single memory page: (Saidi, Abstract; and column 3, lines 18-25, where data may be cached at a page granularity, which means that cached data correspond to a single page of memory.  Saidi therefore substantially teaches wherein the plurality of blocks of data correspond to a single memory page).
As per claim 10, the rejection of claim 1 is incorporated, and Saidi further substantially teaches:
a non-transitory computer readable storage medium storing software code that when executing one a data processor performs a method as claimed in claim 1: (Saidi, column 11, lines 53-64, where the operations described by Saidi may be encoded as instructions stored within a computer readable storage medium.  Saidi therefore substantially teaches a non-transitory computer readable storage medium storing software code that when executing one a data processor performs a method as claimed in claim 1).
As per claim 11, Saidi substantially teaches a data processing system (Saidi, Abstract) comprising:
a processor; a memory system; and a cache system configured to transfer data stored in the memory system to the processor for use by the processor when performing data processing operations and to transfer data from the processor to the memory system; the cache system comprising a cache configured to receive data from the memory system and to provide data to the processor for use when performing data processing operations and to receive data from the processor for sending to the memory system, the cache comprising a plurality of cache lines each able to store a respective data entry; the data processing system further including: a cache control circuit configured to: when a block of data that is stored in the memory system in a form is to be loaded into the cache, the block of data having a set of associated metadata: store the block of data into a group of one or more cache lines of the cache; and obtain the metadata for the block of data as separate side band data: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, 306, and 310; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a cache is "…memory holding recently accessed data, designed to speed up subsequent access to the same data."  In addition, data read from or written to main memory (e.g., backing storage device 306) is also saved in cache for future accesses.  The Examiner notes that data access operations in the system of Saidi are performed by CPU/cache 302, which means that CPU/cache 302 performs data processing operations and means that the system of Saidi is a data processing system.  The Examiner further notes that the tag array and data array of a cache of Saidi may be divided into separate entities in which portions of the data array of the cache are divided into lines of cache while portions of the tag array are stored in a different region; this means that tag information (i.e., metadata) about data stored in the data array may be stored as separate, side band data from data of the data array.  Since cache by definition stores data for use by a processor by loading data from slower storage into lines of faster cache, and tag information about lines of cache may be stored separately from cached data, the system of Saidi stores data to lines of cache and metadata about the lines of cache to a separate region.  The Examiner notes that the system of Saidi includes memory controller 310 that controls RAM 304 and is therefore a cache control circuit.  Saidi therefore substantially teaches a processor; a memory system; and a cache system configured to transfer data stored in the memory system to the processor for use by the processor when performing data processing operations and to transfer data from the processor to the memory system; the cache system comprising a cache configured to receive data from the memory system and to provide data to the processor for use when performing data processing operations and to receive data from the processor for sending to the memory system, the cache comprising a plurality of cache lines each able to store a respective data entry; the data processing system further including: a cache control circuit configured to: when a block of data that is stored in the memory system in a form is to be loaded into the cache, the block of data having a set of associated metadata: store the block of data into a group of one or more cache lines of the cache; and obtain the metadata for the block of data as separate side band data).
Saidi does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, O'Brien teaches apparatus for compressing data in a dynamically mapped virtual data storage subsystem.
As per claim 11, O'Brien particularly teaches:
a block of data that is stored in the memory system in a compressed form, the block of data having a set of associated compression metadata; and obtain the compression metadata: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches a block of data that is stored in the memory in a compressed form, the compressed block of data having a set of associated compression metadata; and obtain the compression metadata).
It would have been obvious to a person having ordinary skill in the art, having the teachings of O'Brien and Saidi before them before the instant application was effectively filed, to modify the invention of Saidi to include the principles of O'Brien of creating metadata along with compressed data to allow decompression of the compressed data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase effective system storage capacity by implementing a technique for data compaction and compression that is operationally independent from the processor while performing as if it were operationally dependent disk subsystem (O'Brien, Abstract).
As per claim 12, the rejection of claim 11 is incorporated, and Saidi further substantially teaches:
wherein the metadata for the block of data is provided as separate side band data associated with the first cache line of the group of cache lines in which the block of data is stored: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a cache is "…memory holding recently accessed data, designed to speed up subsequent access to the same data."  In addition, data read from or written to main memory (e.g., backing storage device 306) is also saved in cache for future accesses.  The Examiner notes that data access operations in the system of Saidi are performed by CPU/cache 302, which means that CPU/cache 302 performs data processing operations and means that the system of Saidi is a data processing system.  The Examiner further notes that the tag array and data array of a cache of Saidi may be divided into separate entities in which portions of the data array of the cache are divided into lines of cache while portions of the tag array are stored in a different region; this means that tag information (i.e., metadata) about data stored in the data array may be stored as separate, side band data from data of the data array.  Since cache by definition stores data for use by a processor by loading data from slower storage into lines of faster cache, and tag information about lines of cache may be stored separately from cached data, the system of Saidi stores data to lines of cache and metadata about the lines of cache to a separate region.  Saidi therefore substantially teaches wherein the metadata for the block of data is provided as separate side band data associated with the first cache line of the group of cache lines in which the block of data is stored).
As per claim 12, O'Brien particularly teaches:
the compression metadata: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches the compression metadata).
As per claim 13, the rejection of claim 11 is incorporated, and Saidi further substantially teaches:
wherein the cache control circuit is configured to load a plurality of blocks of data from the memory system into the cache, wherein each block of data of the plurality of blocks of data is stored into a respective group of one or more cache lines of the cache, and the respective metadata for each block of data is provided as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the respective block of data is stored: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a cache is "…memory holding recently accessed data, designed to speed up subsequent access to the same data."  In addition, data read from or written to main memory (e.g., backing storage device 306) is also saved in cache for future accesses.  The Examiner notes that data access operations in the system of Saidi are performed by CPU/cache 302, which means that CPU/cache 302 performs data processing operations and means that the system of Saidi is a data processing system.  The Examiner further notes that the tag array and data array of a cache of Saidi may be divided into separate entities in which portions of the data array of the cache are divided into lines of cache while portions of the tag array are stored in a different region; this means that tag information (i.e., metadata) about data stored in the data array may be stored as separate, side band data from data of the data array.  Since cache by definition stores data for use by a processor by loading data from slower storage into lines of faster cache, and tag information about lines of cache may be stored separately from cached data, the system of Saidi stores data to lines of cache and metadata about the lines of cache to a separate region.  Saidi therefore substantially teaches wherein the cache control circuit is configured to load a plurality of blocks of data from the memory system into the cache, wherein each block of data of the plurality of blocks of data is stored into a respective group of one or more cache lines of the cache, and the respective metadata for each block of data is provided as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the respective block of data is stored).
O'Brien further particularly teaches:
compressed blocks of data: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches compressed blocks of data);
the respective compression metadata for each block: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches the respective compression metadata for each block). 
As per claim 14, the rejection of claim 13 is incorporated, and Saidi further substantially teaches:
wherein the plurality of blocks of data correspond to a single memory page: (Saidi, Abstract; and column 3, lines 18-25, where data may be cached at a page granularity, which means that cached data correspond to a single page of memory.  Saidi therefore substantially teaches wherein the plurality of blocks of data correspond to a single memory page).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,996,471 ("Saidi") in view of U.S. Patent No. 5,247,638 ("O'Brien") and further in view of U.S. Patent No. 7,143,238 ("Adi-Tabatabai").
As per claim 5, the rejection of claim 1 is incorporated, and Saidi further substantially teaches:
wherein the cache system includes a data encoder: (Saidi, Abstract, where data may be compressed for storage.  The Examiner notes that compressing data for storage means that data has been encoded in compressed form, which means that the system of Saidi must include a data encoder to encode the data for compression.  Saidi therefore substantially teaches wherein the cache system includes a data encoder).
Neither Saidi nor O'Brien appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Adi-Tabatabai teaches mechanism to compress data in a cache.
As per claim 5, Adi-Tabatabai particularly teaches:
wherein when the block of data that is stored in the memory system in a compressed form is to be loaded into the cache, the method comprises decoding the block of data that is provided as compressed data from the memory system and storing the block of data in the cache in an uncompressed format: (Adi-Tabatabai, Figure 6, reference numeral 620; and column 5, lines 5-13, where the system of Adi-Tabatabai selectively outputs data from an uncompressed cache line or a decompressed cache line.  This implies that data stored in cache may be stored as compressed cache data or uncompressed cache data (i.e., data that is not compressed when loading from memory to cache).  Adi-Tabatabai therefore particularly teaches wherein when a block of data that is stored in the memory in a compressed form is to be loaded into the cache, the method comprises decoding the compressed data from the memory system and storing the data in the cache in an uncompressed format).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Adi-Tabatabai, O'Brien, and Saidi before them before the instant application was effectively filed, to modify the combination of O'Brien with Saidi to include the principles of Adi-Tabatabai of selectively storing data in cache in compressed or uncompressed form.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system cache efficiency by decreasing the amount of cache space needed to provide the same performance (Adi-Tabatabai, column 1, lines 30-35).
As per claim 15, the rejection of claim 11 is incorporated, and Saidi further substantially teaches:
wherein the cache system includes a data encoder: (Saidi, Abstract, where data may be compressed for storage.  The Examiner notes that compressing data for storage means that data has been encoded in compressed form, which means that the system of Saidi must include a data encoder to encode the data for compression.  Saidi therefore substantially teaches wherein the cache system includes a data encoder).
Neither Saidi nor O'Brien appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Adi-Tabatabai teaches mechanism to compress data in a cache.
As per claim 15, Adi-Tabatabai particularly teaches:
wherein when a block of data that is stored in the memory in a compressed form is to be loaded into the cache, the method comprises decoding the compressed data from the memory system and storing the data in the cache in an uncompressed format: (Adi-Tabatabai, Figure 6, reference numeral 620; and column 5, lines 5-13, where the system of Adi-Tabatabai selectively outputs data from an uncompressed cache line or a decompressed cache line.  This implies that data stored in cache may be stored as compressed cache data or uncompressed cache data (i.e., data that is not compressed when loading from memory to cache).  Adi-Tabatabai therefore particularly teaches wherein when a block of data that is stored in the memory in a compressed form is to be loaded into the cache, the method comprises decoding the compressed data from the memory system and storing the data in the cache in an uncompressed format).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Adi-Tabatabai, O'Brien, and Saidi before them before the instant application was effectively filed, to modify the combination of O'Brien with Saidi to include the principles of Adi-Tabatabai of selectively storing data in cache in compressed or uncompressed form.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system cache efficiency by decreasing the amount of cache space needed to provide the same performance (Adi-Tabatabai, column 1, lines 30-35).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,996,471 ("Saidi") in view of U.S. Patent No. 5,247,638 ("O'Brien") and further in view of USPGPUB 2016/0042491 ("Croxford").
As per claim 7, the rejection of claim 1 is incorporated, but neither Saidi nor O'Brien appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Croxford teaches data processing systems.
As per claim 7, Croxford particularly teaches:
wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor: (Croxford, Abstract; and paragraphs 0001-0002, 0042-0044, and 0046-0050, where the system of Croxford is directed toward use of data compression and metadata in caches for Graphics Processing Units (GPUs).  Croxford therefore particularly teaches wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Croxford, O'Brien, and Saidi before them before the instant application was effectively filed, to modify the combination of O'Brien with Saidi to include the principles of Croxford of utilizing cache compression in GPUs.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and performance by implementing techniques to determine whether or not a block of data should be processed based on metadata associated with the block of data (Croxford, paragraphs 0113-0114).
As per claim 17, the rejection of claim 11 is incorporated, but neither Saidi nor O'Brien appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Croxford teaches data processing systems.
As per claim 17, Croxford particularly teaches:
wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor: (Croxford, Abstract; and paragraphs 0001-0002, 0042-0044, and 0046-0050, where the system of Croxford is directed toward use of data compression and metadata in caches for Graphics Processing Units (GPUs).  Croxford therefore particularly teaches wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Croxford, O'Brien, and Saidi before them before the instant application was effectively filed, to modify the combination of O'Brien with Saidi to include the principles of Croxford of utilizing cache compression in GPUs.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and performance by implementing techniques to determine whether or not a block of data should be processed based on metadata associated with the block of data (Croxford, paragraphs 0113-0114). 

Response to Arguments
In the Remarks dated 6/9/2022, Applicant substantially argues:
None of the prior art, alone or in combination, teaches or suggests that compression metadata associated with a block of data is stored/obtained as separate sideband data in which that compression metadata is stored/obtained separately from payload data.  For example, blocks of data may correspond to a memory page, but the compression metadata is stored separately (i.e., is not part of the memory page).  The Office action asserts that Saidi teaches that a tag array and data array may be stored in different regions of a cache; however, Applicant notes that Saidi considered storing the metadata separately to the cache data but determined that solution would disadvantageously require additional DRAM accesses.  Saidi in fact teaches that both the metadata and data of the compressed data block are stored together instead of separately with the metadata stored as separate side band data.  Applicant also notes that there is not disclosure in Saidi of storing metadata as separate sideband data (emphasis in original).  O'Brien, which teaches a symbol table and is relied upon to teach compression metadata, nowhere teaches or suggests storing the compression metadata as separate sideband data and is in fact silent as to any data structure used for storing the symbol table.  
Applicant's arguments dated 6/9/2022 have been fully considered, but they are not persuasive.  The Examiner notes that the claims of the instant application do not appear to define what "separate side band data" actually means.  Broadly interpreted, the adjective "separate" may mean "set or kept apart" (see attached definition of "separate," which is not relied upon by the Examiner but is merely and only provided as evidence); since the claim does not appear to limit "separate" to physical or logical separation, "separate" has been interpreted by the Examiner to mean that "side band data" is logically separate from a data block with which the "separate side band data" is associated.  Even if the compression metadata (i.e., the "side band data") and associated data are physically stored together in a physical data region (e.g., of cache), which the Examiner does not concede, one logically separate area stores compression metadata (i.e., the "side band data") and another logically separate area stores associated data such that the compression metadata is stored as "separate side band data."  The Examiner notes that even if the compression data and associated data are indeed stored together in a same block of cache, the block of cache is still logically divided (i.e., separated) into a portion containing compression metadata and a portion storing associated data.  
Regarding Applicant's statement that Saidi considered storing the metadata (e.g., the compression metadata) separately but decided to use a different solution, the Examiner notes that MPEP 2141.02(VI) states that "the prior art's mere disclosure or more than one alternative does not constitute a teaching away … because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…" Applicant's citation from Saidi merely states that Saidi selected a different solution because storing the metadata and data separately may require more than one DRAM memory access; however, the Examiner notes that Saidi goes on to state that when both metadata and data do not fit in a single cache line, a "Fits" bit is used to indicate that the metadata and data do not fit in a single cache line and that the metadata may be stored elsewhere and thus require at least one additional DRAM memory access.  Thus, Saidi's statement that "[t]his is disadvantageous, since DRAM accesses are slower compared to other memory commonly used for caches," since the chosen solution Saidi describes next using the "Fits" bit may also require multiple DRAM accesses, is simply a statement of a possible general consideration when using DRAM as cache instead of criticizing, discrediting, or otherwise discouraging the storage of metadata and data separately in DRAM cache.  Thus, the Examiner has found Applicant's apparent argument that Saidi teaches away from storing metadata and data separately unpersuasive.
With respect to Applicant's argument that Saidi stores both metadata and data together in a same block, the Examiner points to the above explanation in section 42 and notes that the claims do not appear to require that the compression metadata and compressed data be stored in physically separate and logically distinct storage areas; rather, the claims do not give an explicit definition of the phrase "separate side band data," which leaves the broad interpretation of Saidi of logical separation between compression metadata and compressed data as meeting the language of the claim, even if the compression metadata and compressed data are stored physically together (which the Examiner does not concede).  
With respect to Applicant's argument that O'Brien is silent as to any data structure used for storing the symbol table, the Examiner notes that a symbol table is by definition a table (i.e., a data structure) used to store symbols.  
With respect to Applicant's argument that Saidi's disclosure of compressed data and compression metadata does not teach how the compression metadata is to be stored, the Examiner notes that storing the compression metadata in a "different region" equates to storing the compression metadata in a "separate header data structure."  Consider a situation in which compressed data and compression metadata would not fit in a single fixed-size cache line because the compressed data is of a size that is one bit smaller than would completely fill the single fixed-size cache line.  The single remaining bit would then be a "Fits" bit that denotes that the rest of the single cache line's data (the compression metadata, in this situation) resides in a different, second cache line.  This different, second cache line, which only stores the compression metadata, is thus a separate header data structure that stores compression metadata associated with compressed data stored in the single cache line.  In a different mode of operation in which the compressed data and compression metadata completely fill the single cache line, the "Fits" bit could be used for storage of either compressed data or compression metadata  and thus would have a different use in a different mode of operation.
With regard to independent claims 8 and 18, Applicant notes that the Office action's characterization of Saidi's disclosure of tag information being stored in a "different region" from compressed data does not teach how compression metadata is to be stored.  The Office action appears to allege that Saidi teaches using a "compression bit" that is part of tag information; however, Applicant has been unable to locate a teaching of a "compression bit" in Saidi.  Even if Saidi did teach the use of a "compression bit," the compression bit would presumably still be used to indicate whether an associated block of data is compressed or not and is thus used for a same purpose of indicating compression status of associated data instead of functioning differently based on compression status.  The Office action appears to allege that the symbol table of O'Brien is compression metadata that is stored in a data field of a separate header data structure; however, Applicant notes that even if the symbol table of O'Brien is considered to be stored somewhere, there is no teaching or suggesting in O'Brien that such storage is a separate header data structure.  Thus, one of ordinary skill in the art would not be led by the combination of Saidi and O'Brien to arrive at the claimed inventions of the instant application. 
Applicant's arguments dated 6/9/2022 have been fully considered, and they are persuasive.  The Examiner therefore respectfully withdraws the rejections of claims 6, 8-9, 16, and 18-19 under 35 U.S.C. §103 made in the non-final Office action dated 3/9/2022.

Allowable Subject Matter
Claims 8-9 and 18-19 are in condition for allowance.
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 10:00AM - 6:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135